                                                                USDC SDNY
UNITED STATES DISTRICT COURT                                    DOCUMENT
                                                                ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                DOC #:
                                                                DATE FILED: 4/2/2020
NOVARTIS INTERNATIONAL
PHARMACEUTICAL AG,
                                                             Case No. 1:20-cv-00400-GHW
                              Plaintiff,
                                                         STIPULATED CONFIDENTIALITY
                       v.                                AGREEMENT AND PROTECTIVE
                                                                   ORDER
INCYTE CORPORATION,

                              Defendant.

GREGORY H. WOODS, District Judge:

        WHEREAS, all of the parties to this action (collectively, the “Parties” and each

individually, a “Party”) request that this Court issue a protective order pursuant to Federal Rule

of Civil Procedure 26(c) to protect the confidentiality of nonpublic and competitively sensitive

information that they may need to disclose in connection with discovery in this action;

        WHEREAS, the Parties, through counsel, agree to the following terms; and

        WHEREAS, this Court finds that good cause exists for issuance of an appropriately

tailored confidentiality order governing the pretrial phase of this action;

        IT IS HEREBY ORDERED that the Parties to this action, their respective officers,

agents, servants, employees, and attorneys, any other person in active concert or participation

with any of the foregoing, and all other persons with actual notice of this Order will adhere to

the following terms, upon pain of contempt:

       1.      With respect to “Discovery Material” (i.e., information of any kind produced or

disclosed in the course of discovery in this action) that a person has designated as “Confidential”

or “Highly Confidential” pursuant to this Order, no person subject to this Order may disclose such




                                                 1
Confidential or Highly Confidential Discovery Material to anyone else except as expressly

permitted hereunder:

       2.      The Party or person producing or disclosing Discovery Material (each, “Producing

Party”) may designate as Confidential that material that it reasonably and in good faith believes

consists of:

       (a)     non-public, commercially sensitive, and/or proprietary information relating to

               any Party, their affiliates, and/or their business;

       (b)     any information that would be designated and/or expected to be treated as

               confidential pursuant the parties’ November 24, 2009 Collaboration and License

               Agreement, as amended, including without limitation confidential information

               pursuant to Article XII thereto;

       (c)     previously non-disclosed research and development, clinical trial, or other

               pharmaceutical development data or information;

       (d)     previously non-disclosed projected or actual financial information (including

               without limitation profitability reports or estimates, percentage fees, design fees,

               royalty rates, minimum guarantee payments, sales reports, and sale margins);

       (e)     previously non-disclosed material relating to ownership or control of any

               non-public company;

       (f)     previously non-disclosed business planning or forecasting information, product-

               development information, or marketing plans, or other similar materials;

       (g)     any information of a personal or intimate nature regarding any individual; or

       (h)     any other category of information given confidential status by this Court after

               the date of this Order.




                                                  2
       3.      The Producing Party may designate as Highly Confidential that material that

the Producing Party reasonably and in good faith believes contains (a) highly sensitive and/or

proprietary information, the disclosure of which would result in competitive, commercial,

and/or financial harm to the Producing Party or its employees, affiliates, clients, or customers;

or (b) material that a Producing Party believes in good faith would not otherwise be adequately

protected under the procedures set forth herein for Confidential Material. The designation of

Discovery Material as “Highly Confidential” shall constitute a representation that such

Discovery Material has been reviewed by counsel of record representing the Party making that

heightened designation and that there is a good faith basis for such designation. If any Highly

Confidential Discovery Material is produced by a nonparty to this litigation, pursuant to a

subpoena or otherwise, such a nonparty shall be considered a Producing Party within the

meaning of that term as it is used in the context of this Order and each of the Parties shall be

treated as a Receiving Party. Highly Confidential information that originated with a nonparty

may be designated as such and shall be subject to the restrictions on disclosure specified

herein. This paragraph does not modify or revise the obligation of any Party receiving any

document(s) from a third party, pursuant to a subpoena or otherwise, to produce copies

(designated as Highly Confidential or otherwise) to all parties to this litigation, subject to the

confidentiality obligations set forth in this Order.

       4.      Copies or excerpts of information contained within, or summaries, notes,

memoranda, correspondence, or charts containing any information from, a document or thing

designated as Confidential or Highly Confidential shall also be treated respectively as Confidential

or Highly Confidential.




                                                  3
        5.      Confidential or Highly Confidential Discovery Material shall not include

information that at the time of the disclosure hereunder is available to the public, or after disclosure

hereunder becomes available to the public.

        6.      With respect to Confidential or Highly Confidential Discovery Material other

than deposition transcripts and exhibits, the Producing Party or its counsel may designate such

portion as “Confidential” or “Highly Confidential” by: (a) stamping or otherwise clearly

marking as “Confidential” or “Highly Confidential” each page or portion of the protected

material in a manner that will not interfere with legibility or audibility, except that in the case

of multi-page documents bound together by staple or other permanent binding, the word

“Confidential” or “Highly Confidential,” as applicable, need only be stamped on the first page

of the document in order for the entire document to be treated as “Confidential” or “Highly

Confidential,” respectively, if appropriate; or (b) in the case of electronically stored

information produced in native format, by including “Confidential” or “Highly Confidential,”

as applicable, in the file or directory name, or by affixing the legend “Confidential” or “Highly

Confidential,” as applicable, to the media containing the Discovery Material (e.g., CD-ROM,

floppy disk, DVD). Where only a portion of a document has been designated as Confidential

or Highly Confidential, the Producing Party shall produce for future public use another copy

of said Discovery Material with the confidential information redacted.

        7.      A Producing Party or its counsel may designate deposition exhibits or

testimony within deposition transcripts as Confidential or Highly Confidential Discovery

Material either by: (a) indicating on the record during the deposition that a question calls for

Confidential or Highly Confidential information, in which case the reporter will bind the

transcript of the designated testimony in a separate volume and mark it as “Confidential




                                                   4
Information Governed by Protective Order” or “Highly Confidential Information Governed

by Protective Order;” as appropriate or (b) notifying the reporter and all counsel of record, in

writing, within 30 days after a deposition has concluded, of the specific pages and lines of the

transcript as well as the deposition exhibits that are to be designated “Confidential” or “Highly

Confidential” in which case all counsel receiving the transcript and its exhibits will be

responsible for marking the copies in their possession or under their control as directed by the

Producing Party or that person’s counsel. During the 30-day period following a deposition,

all Parties will treat the entire deposition transcript as if it had been designated Confidential as

well as all of its exhibits.

        8.        Inadvertent failure to designate Discovery Material as Confidential or Highly

Confidential shall not constitute a waiver of such claim and can be corrected. If at any time

before the termination of this action a Producing Party realizes that it should have designated

as Confidential or Highly Confidential some portion(s) of Discovery Material that it

previously produced without limitation, the Producing Party may so designate such material

by notifying all Parties in writing. Thereafter, all persons subject to this Order will treat such

designated portion(s) of the Discovery Material as Confidential or Highly Confidential. In

addition, the Producing Party shall provide each other Party with replacement versions of such

Discovery Material that bears the “Confidential” or “Highly Confidential” designation within

two business days of providing such notice.

        9.        Nothing contained in this Order will be construed as: (a) a waiver by a Party or

person of its right to object to any discovery request; (b) a waiver of any privilege or

protection; or (c) a ruling regarding the admissibility at trial of any document, testimony, or

other evidence.




                                                   5
       10.   Where a Producing Party has designated Discovery Material as Confidential,

other persons subject to this Order may disclose such information only to the following

persons:

       (a)   the Parties to this action and their directors, officers, managers, employees,

             and/advisors, or any subsidiary or affiliate thereof, who are directly assisting with

             or making decisions concerning this litigation;

       (b)   any insurer to any Party and counsel to such insurer, as may be applicable;

       (c)   counsel who represent any Party in this action (including in-house counsel),

             including any paralegal, clerical, or other assistant that such counsel employs

             and assigns to this matter;

       (d)   outside vendors or service providers (such as copy-service providers and

             document-management consultants) that counsel hire and assign to this matter;

       (e)   any mediator or arbitrator that the Parties engage in this matter or that this Court

             appoints, provided such person has first executed a Non-Disclosure Agreement

             in the form annexed as Exhibit A hereto;

       (f)   as to any document, its author, its addressee, and any other person indicated on

             the face of the document as having obtained or received a copy (or in the case

             of meeting minutes, presentations, and other similar materials, an attendee or

             presenter at the meeting);

       (g)   any witness who may testify at deposition and/or trial in this action, or in

             preparation therefor, provided such person has first executed a Non-Disclosure

             Agreement in the form annexed as Exhibit A hereto;




                                                6
       (h)    any person a Party has retained to serve as an expert witness or otherwise

              provide specialized advice to counsel in connection with this action, provided

              this person has first executed a Non-Disclosure Agreement in the form annexed

              as Exhibit A hereto;

       (i)    stenographers engaged to transcribe depositions the Parties conduct in this

              action; and

       (j)    this Court, including any appellate court, its support personnel, and court

              reporters.

       11.    Where a Producing Party has designated Discovery Material as Highly

Confidential, other persons subject to this Order may disclose such information only to the

following categories:

       (a).   outside counsel who represent any Party in this action, including any paralegal,

              clerical, or other assistant that such counsel employs and assigns to this matter;

       (b).   in-house counsel who are directly assisting with or making decisions

              concerning this litigation, including but not limited to the General Counsels

              affiliated with any Party and any paralegal, clerical, or other assistant that such

              counsel employs and assigns to this matter, provided that such in-house

              personnel first execute a Non-Disclosure Agreement in the form annexed as

              Exhibit A hereto;

       (c).   outside vendors or service providers (such as copy-service providers and

              document-management consultants) that counsel hire and assign to this matter,

              provided such person or entity has first executed a Non-Disclosure Agreement

              in the form annexed as Exhibit A hereto;




                                                 7
(d).   any mediator or arbitrator that the Parties engage in this matter or that this Court

       appoints, provided such person has first executed a Non-Disclosure Agreement

       in the form annexed as Exhibit A hereto;

(e).   fact witnesses in this action who are current or former directors, officers, or

       employees, or corporate designees of the Producing Party under Fed. R. Civ.

       P. 30(b)(6), but only at deposition or trial or in preparation therefor, and only

       where the Discovery Material designated as Highly Confidential relates to their

       service or employment for the Producing Party and so it is reasonable to believe

       that the witness may have knowledge related to the Discovery Material

       designated as Highly Confidential, provided such person has first executed a

       Non-Disclosure Agreement in the form annexed as Exhibit A hereto;

(f).   any person a Party has retained to serve as an expert witness or otherwise

       provide specialized advice to counsel in connection with this action, provided

       this person has first executed a Non-Disclosure Agreement in the form annexed

       as Exhibit A hereto, and if this person is ultimately designated as an expert

       pursuant to the expert disclosure deadlines set forth in the Scheduling Order in

       this case, is identified at that time as someone who received Discovery Material

       designated as Highly Confidential and executed the Non-Disclosure

       Agreement in the form annexed as Exhibit A hereto;

(g).   stenographers engaged to transcribe depositions the Parties conduct in this

       action; and

(h).   this Court, including any appellate court, its support personnel, and court

       reporters.




                                          8
       12.     Before disclosing any Confidential Discovery Material or Highly Confidential

Material to any person referred to in subparagraphs 10 (e), (g), and (h) or subparagraphs 11 (b)

through (f) above, counsel must provide a copy of this Order to such person, who must sign a

Non-Disclosure Agreement in the form annexed as Exhibit A hereto stating that he or she has

read this Order and agrees to be bound by its terms. Said counsel must retain each signed Non-

Disclosure Agreement, hold it in escrow, and produce it to opposing counsel either before such

person is permitted to testify (at deposition or trial) or at the conclusion of the case, whichever

comes first.

       13.     This Order binds the Parties and certain others to treat as Confidential or Highly

Confidential any Discovery Materials so classified. The Court has not, however, made any

finding regarding the confidentiality of any Discovery Materials, and retains full discretion to

determine whether to afford confidential treatment to any Discovery Material designated as

Confidential hereunder. All persons are placed on notice that the Court is unlikely to seal or

otherwise afford confidential treatment to any Discovery Material introduced into evidence at

trial, even if such material has previously been sealed or designated as Confidential.

       14.     In filing Confidential Discovery Material with this Court, or filing portions of any

pleadings, motions, or other papers that disclose such Confidential Discovery Material

(“Confidential Court Submission”), the Parties shall publicly file a redacted copy of the

Confidential Court Submission via the Electronic Case Filing System. In accordance with Rule

4(A) of the Court’s Individual Rules of Practice in Civil Cases, the Parties shall file an

unredacted copy of the Confidential Court Submission under seal with the Clerk of this Court,

and the Parties shall serve this Court and opposing counsel with unredacted courtesy copies of

the Confidential Court Submission. In accordance with Rule 4(A) of this Court’s Individual




                                                 9
Rules of Practice in Civil Cases, any Party that seeks to file Confidential Discovery Material

under seal must file an application and supporting declaration justifying—on a particularized

basis—the sealing of such documents.       The parties should be aware that the Court will unseal

documents if it is unable to make “specific, on the record findings . . . demonstrating that closure

is essential to preserve higher values and is narrowly tailored to serve that interest.” Lugosch v.

Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d Cir. 2006).

          15.   Any Party who objects to any designation of confidentiality (whether

Confidential or Highly Confidential) may at any time before the trial of this action serve upon

counsel for the Producing Party a written notice stating with particularity the grounds of the

objection. If the Parties cannot reach agreement promptly, counsel for all affected Parties will

address their dispute to this Court in accordance with paragraph 2(C) of this Court’s Individual

Practices. Counsel for the Party designating Discovery Material as Confidential or Highly

Confidential shall bear the burden of proof as the appropriateness of any challenged designation,

with the specific intent of encouraging good faith designations at the outset.

          16.   Recipients of Confidential or Highly Confidential Discovery Material under this

Order may use such material solely for the prosecution and defense of this action and any appeals

thereto, and not for any other purpose or in any other litigation proceeding; provided, however,

that the foregoing shall not apply to Confidential or Highly Confidential Discovery Material that

is later made part of the public record. Nothing contained in this Order, however, will affect or

restrict the rights of any Party with respect to its own documents or information produced in this

action.

          17.   Nothing in this Order will prevent any Party from producing any Confidential or

Highly Confidential Discovery Material in its possession in response to a lawful subpoena or




                                                 10
other compulsory process, or if required to produce by law or by any government agency having

jurisdiction, provided that such Party gives written notice to the Producing Party within 3

business days of receipt of the demand, and if permitted by the time allowed under the request,

at least 10 business days before any disclosure. The Party receiving the subpoena, demand, or

request and providing the notice of receipt to the Producing Party must promptly object to

production on the grounds of the existence of this Order. Upon receiving such notice, the

Producing Party will bear the burden to oppose compliance with the subpoena, other compulsory

process, or other legal notice if the Producing Party deems it appropriate to do so.

       18.     Each person who has access to Discovery Material designated as Confidential

pursuant to this Order must take all due precautions to prevent the unauthorized or inadvertent

disclosure of such material.

       19.     Within 60 days of the final disposition of this action—including all appeals—all

recipients of Confidential Discovery Material must either return it—including all copies

thereof—to the Producing Party, or, upon permission of the Producing Party, destroy such

material—including all copies thereof. In either event, by the 60-day deadline, the recipient

must certify its return or destruction by submitting a written certification to the Producing Party

that affirms that it has not retained any copies, abstracts, compilations, summaries, or other forms

of reproducing or capturing any of the Confidential Discovery Material. Notwithstanding this

provision, the attorneys that the Parties have specifically retained for this action may retain an

archival copy of all pleadings, motion papers, transcripts, expert reports, legal memoranda,

correspondence, or attorney work product, even if such materials contain Confidential Discovery

Material. Any such archival copies that contain or constitute Confidential Discovery Material

remain subject to this Order.




                                                 11
       20.     This Order will survive the termination of the litigation and will continue to be

binding upon all persons subject to this Order to whom Confidential Discovery Material is

produced or disclosed.

       21.     This Court will retain jurisdiction over all persons subject to this Order to the

extent necessary to enforce any obligations arising hereunder or to impose sanctions for any

contempt thereof.


SO STIPULATED AND AGREED.

Dated: New York, New York
       March 27, 2020


  GREENBERG TRAURIG, LLP                                QUINN EMANUEL URQUHART &
                                                        SULLIVAN, LLP

  _/s/ Hal S. Shaftel ___________________               _/s/ Richard I. Werder, Jr. ______________
  Hal S. Shaftel                                        Richard I. Werder, Jr.
  Sylvia E. Simson                                      F. Dominic Cerrito
  MetLife Building                                      Eric Stops
  200 Park Avenue                                       Daniel P. Mach
  New York, New York 10166                              51 Madison Avenue, 22nd Floor
  Tel: (212) 801-9200                                   New York, New York 10010
  Fax: (212) 801-6400                                   Tel: (212) 849-7000
  shaftelh@gtlaw.com                                    Fax: (212) 849-7100
                                                        rickwerder@quinnemanuel.com
  Attorneys for Plaintiff Novartis International
  Pharmaceutical AG                                     Attorneys for Defendant Incyte Corporation


SO ORDERED.

Dated: April 2, 2020


                                                                _____________________________
                                                                    GREGORY H. WOODS
                                                                   United States District Judge




                                                   12
                                                                                          Exhibit A
                                                                        to Stipulated Confidentiality
                                                          Agreement and [Proposed] Protective Order
                                                   1
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NOVARTIS INTERNATIONAL
PHARMACEUTICAL AG,
                                                              Case No. 1:20-cv-00400-GHW
                               Plaintiff,
                                                                   NON-DISCLOSURE
                       v.                                            AGREEMENT

INCYTE CORPORATION,

                               Defendant.


               I, ___________ acknowledge that I have read and understand the Protective Order

in this action governing the non-disclosure of those portions of Discovery Material that have

been designated as Confidential or Highly Confidential. I agree that I will not disclose such

Confidential or Highly Confidential Discovery Material to anyone other than for purposes of this

litigation and that at the conclusion of the litigation I will return all discovery information to the

Party or attorney from whom I received it. By acknowledging these obligations under the

Protective Order, I understand that I am submitting myself to the jurisdiction of the United States

District Court for the Southern District of New York for the purpose of any issue or dispute

arising hereunder and that my willful violation of any term of the Protective Order could subject

me to punishment for contempt of Court.


                                                                  _____________________________
                                                                  Name:
                                                                  Date:




                                                   13
